Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  139856(72)                                                                                           Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 139856
  v                                                                 COA: 284512
                                                                    Monroe CC: 07-036291-FH
  CHARLES V. FACKELMAN,
             Defendant-Appellant.
  _____________________________________


        On order of the Chief Justice, the motion by plaintiff-appellee for extension to
  September 30, 2010 of the time for filing their brief is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2010                    _________________________________________
                                                                               Clerk